FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN TEIXEIRA; STEVE NOBRIGA;            No. 13-17132
GARY GAMAZA; CALGUNS
FOUNDATION, INC., (CGF); SECOND             D.C. No.
AMENDMENT FOUNDATION, INC.,              3:12-cv-03288-
(SAF); CALIFORNIA ASSOCIATION OF             WHO
FEDERAL FIREARMS LICENSEES,
(CAL-FFL),
              Plaintiffs-Appellants,       OPINION

                 v.

COUNTY OF ALAMEDA; ALAMEDA
COUNTY BOARD OF SUPERVISORS, as
a policy making body; WILMA
CHAN, in her official capacity; NATE
MILEY, in his official capacity;
KEITH CARSON, in his official
capacity,
               Defendants-Appellees.


    Appeal from the United States District Court
         for the Northern District of California
   William Horsley Orrick, District Judge, Presiding

    Argued and Submitted En Banc March 22, 2017
              San Francisco, California

                Filed October 10, 2017
2             TEIXEIRA V. COUNTY OF ALAMEDA

     Before: Sidney R. Thomas, Chief Judge, and Stephen
     Reinhardt, M. Margaret McKeown, Ronald M. Gould,
    Richard A. Paez, Marsha S. Berzon, Richard C. Tallman,
        Jay S. Bybee, Carlos T. Bea, Paul J. Watford and
                John B. Owens, Circuit Judges.

                Opinion by Judge Berzon;
             Concurrence by Judge Owens;
Partial Concurrence and Partial Dissent by Judge Tallman;
                  Dissent by Judge Bea
               TEIXEIRA V. COUNTY OF ALAMEDA                            3

                            SUMMARY*


                             Civil Rights

    The en banc court affirmed the district court’s dismissal,
for failure to state a claim, of an action brought pursuant to
42 U.S.C. § 1983 alleging that the County of Alameda
violated the Second Amendment when it denied individual
plaintiffs conditional use permits to open a gun shop because
the proposed location of the shop fell within a prohibited
County zone.

    The County of Alameda (1) requires firearm retailers to
obtain a conditional use permit before selling firearms in the
County and (2) prohibits firearm sales near residentially
zoned districts, schools and day-care centers, other firearm
retailers, and liquor stores. Plaintiffs challenged the County’s
zoning ordinance, alleging that by restricting their ability to
open a new, full-service gun store, the ordinance infringed on
their Second Amendment rights, as well as those of their
potential customers.

    The en banc court held that plaintiffs had not plausibly
alleged that the County’s ordinance impeded any resident of
Alameda County who wished to purchase a firearm from
doing so. Accordingly, plaintiffs failed to state a claim for
relief based on infringement of the Second Amendment rights
of their potential customers. The en banc court further held
that plaintiffs could not state a Second Amendment claim
based solely on the ordinance’s restriction on their ability to

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4            TEIXEIRA V. COUNTY OF ALAMEDA

sell firearms. The panel held that a textual and historical
analysis of the Second Amendment demonstrated that the
Constitution does not confer a freestanding right on
commercial proprietors to sell firearms. Alameda County’s
zoning ordinance therefore survived constitutional scrutiny.

    Concurring, Judge Owens joined all but Part II.D of the
majority opinion. In Judge Owens’ view, there was no need
to decide whether the Second Amendment guarantees the
right to sell firearms because the ordinance at issue here fell
within that category of presumptively lawful regulatory
measures, and plaintiffs therefore could not state a viable
Second Amendment claim.

    Concurring in part and dissenting in part, Judge Tallman
concurred in the majority’s decision to affirm the dismissal of
the Second Amendment facial challenge. He dissented from
the dismissal of the constitutional challenge as applied to
plaintiffs, stating that the majority’s analysis of the Second
Amendment challenge to locating a full-service gun shop in
an unincorporated area of Alameda County substantially
interfered with the right of its customers to keep and bear
arms.

    Dissenting, Judge Bea stated that neither the historical
evidence nor the language of District of Columbia v. Heller,
554 U.S. 570 (2008) supported the majority’s conclusion that
the Second Amendment offers no protection against
regulations on the sale of firearms.
            TEIXEIRA V. COUNTY OF ALAMEDA                  5

                        COUNSEL

Donald E. J. Kilmer, Jr. (argued), San Jose, California, for
Plaintiffs-Appellants.

Brian P. Goldman (argued), Orrick Herrington & Sutcliffe
LLP, San Francisco, California; Donna R. Ziegler, County
Counsel; Office of the County Counsel, County of Alameda,
Oakland, California; for Defendants-Appellees.

Alan Gura, Gura & Possessky PLLC, Alexandria, Virginia,
for Amicus Curiae Citizens Committee for the Right to Keep
and Bear Arms.

Imran A. Khaliq, Arent Fox LLP, San Francisco, California;
Laura J. Edelstein, Steptoe & Johnson LLP, Palo Alto,
California; for Amici Curiae Law Center to Prevent Gun
Violence, and Youth Alive!

T. Peter Pierce and Stephen D. Lee, Richards Watson &
Gershon APC, Los Angeles, California, for Amici Curiae
League of California Cities, and California State Association
of Counties.

Kathryn Marshall Ali, Anna M. Kelly, and Adam K. Levin,
Hogan Lovells US LLP, Washington, D.C.; Jasmeet K.
Ahuja, Hogan Lovells US LLP, Philadelphia, Pennsylvania;
Kelly Sampson, Avery Gardiner, Alla Lefkowitz, and
Jonathan Lowy, Brady Center to Prevent Gun Violence; for
Amicus Curiae Brady Center to Prevent Gun Violence.

Lisa Hill Fenning, Amanda Semaan, Eric D. Mason, and
Stephanie N. Kang, Arnold & Porter LLP, Los Angeles,
California; Anton A. Ware and David A. Caine, Arnold &
6           TEIXEIRA V. COUNTY OF ALAMEDA

Porter LLP, San Francisco, California; for Amicus Curiae
Dean Erwin Chemerinsky.

Peter H. Chang, Deputy Attorney General; Marc A.
LeForestier, Supervising Deputy Attorney General; Douglas
J. Woods, Senior Assistant Attorney General; Kathleen A.
Kenealy, Chief Assistant Attorney General; Edward C.
DuMont, Solicitor General; Office of the Attorney General,
San Francisco, California; for Amicus Curiae State of
California.

Eugene Volokh, Los Angeles, California, for Amici Curiae
Professors Randy Barnett, Robert J. Cottrol, Brannon
Denning, Michael O’Shea, and Glenn Harlan Reynolds, and
The Firearms Policy Foundation.

Bradley A. Benbrook and Stephen M. Duvernay, Benbrook
Law Group PC, Sacramento, California, for Amici Curiae
Firearms Policy Coalition, Golden State Second Amendment
Council, Madison Society Foundation, Commonwealth
Second Amendment Inc., Gun Owners of California, and San
Diego County Gun Owners Political Action Committee.

Craig A. Livingston and Crystal L. Van Der Putten,
Livingston Law Firm P.C., Walnut Creek, California;
Lawrence G. Keane, General Counsel, The National Shooting
Sports Foundation Inc., for Amicus Curiae The National
Shooting Sports Foundation Inc.

Paul D. Clement, Erin E. Murphy, and Christopher G.
Michel, Kirkland & Ellis LLP, Washington, D.C.; C.D.
Michel, Michel & Associates P.C., Long Beach, California;
for Amici Curiae National Rifle Association of America Inc.,
and California Rifle & Pistol Association.
             TEIXEIRA V. COUNTY OF ALAMEDA                   7

Joseph G.S. Greenlee, Jolein A. Harro P.C., Steamboat
Springs, Colorado; David B. Kopel, Independence Institute,
Denver, Colorado; for Amici Curiae Jews for the Preservation
of Firearms Ownership, and The Independence Institute.


                         OPINION

BERZON, Circuit Judge:

    The County of Alameda seeks to preserve the health and
safety of its residents by (1) requiring firearm retailers to
obtain a conditional use permit before selling firearms in the
County and (2) prohibiting firearm sales near residentially
zoned districts, schools and day-care centers, other firearm
retailers, and liquor stores. The individual plaintiffs in this
case, John Teixeira, Steve Nobriga, and Gary Gamaza
(collectively, “Teixeira”), wished to open a gun shop but
were denied a conditional use permit because the proposed
location of their gun shop fell within a prohibited zone.
Teixeira challenges the County’s zoning ordinance, alleging
that by restricting his ability to open a new, full-service gun
store, the ordinance infringes on his Second Amendment
rights, as well as those of his potential customers.

    Teixeira has not, however, plausibly alleged that the
County’s ordinance impedes any resident of Alameda County
who wishes to purchase a firearm from doing so.
Accordingly, he has failed to state a claim for relief based on
infringement of the Second Amendment rights of his potential
customers. And, we are convinced, Teixeira cannot state a
Second Amendment claim based solely on the ordinance’s
restriction on his ability to sell firearms. A textual and
historical analysis of the Second Amendment demonstrates
8              TEIXEIRA V. COUNTY OF ALAMEDA

that the Constitution does not confer a freestanding right on
commercial proprietors to sell firearms. Alameda County’s
zoning ordinance thus survives constitutional scrutiny.

                             I. Background

                                    A.

    In the fall of 2010, Teixeira, Nobriga, and Gamaza
formed a partnership, Valley Guns and Ammo, with the
intention of opening a gun store in Alameda County,
California. After conducting local market research among
gun enthusiasts, Teixeira concluded that there was a demand
for a full service gun store in an unincorporated area of
Alameda County called San Lorenzo, near the incorporated
city of San Leandro. In response to this demand, Teixeira
intended to open a specialty shop that would sell new and
used firearms and ammunition and would also provide gun
repairs, gun smithing, appraisals, and training and
certification in firearm safety.

    Teixeira contacted the Alameda County Planning
Department for information as to any land use or other
permits necessary to open a gun store in unincorporated areas
of the County.1 The Planning Department informed Teixeira


    1
      Regulations enacted by California counties are effective only in
unincorporated areas, as city governments exercise regulatory authority
within city boundaries. See Cal. Const. art. XI, § 7 (“A county or city may
make and enforce within its limits all local, police, sanitary, and other
ordinances and regulations not in conflict with general laws.”); City of S.
San Francisco v. Berry, 120 Cal. App. 2d 252, 253 (Cal. Dist. Ct. App.
1953) (explaining that when unincorporated land is annexed by a city it
leaves “the territorial jurisdiction of the county” and thus “cease[s] to be
within [the county’s] limits”) (internal quotation marks omitted).
                TEIXEIRA V. COUNTY OF ALAMEDA                                9

that because he intended to sell firearms, he would need to
obtain a Conditional Use Permit pursuant to Alameda County
Ordinance Sections 17.54.130 et seq. Conditional Use
Permits are required for certain land uses and are granted
after a special review in which the County determines
whether or not the proposed business (1) is required by public
need; (2) is properly related to other land uses and
transportation and service facilities in the area; (3) if
permitted, will materially and adversely affect the health or
safety of persons residing or working in the vicinity; and
(4) will be contrary to the specific performance standards
established for the area. Alameda Cty., Cal., Code
§ 17.54.130.

    The County informed Teixeira that to receive a
Conditional Use Permit for his proposed gun store, he also
had to comply with Alameda County Ordinance Section
17.54.131 (the “Zoning Ordinance”). That ordinance
requires, among other things, that businesses selling firearms
in unincorporated areas of the County be located at least five
hundred feet away from any of the following: schools, day
care centers, liquor stores or establishments serving liquor,
other gun stores, and residentially zoned districts.2


    2
      The ordinance provides in relevant part that “no conditional use
permit for firearms sales shall issue unless the following additional
findings are made by the board of zoning adjustments based on sufficient
evidence. . . (B) That the subject premises is not within five hundred (500)
feet of any of the following: Residentially zoned district; elementary,
middle or high school; pre-school or day care center; other firearms sales
business; or liquor stores or establishments in which liquor is served . . . .”
Alameda Cty., Cal., Code § 17.54.131.

    The ordinance additionally requires that: (1) the proposed district is
appropriate for firearm sales activity, (2) the applicant possess all firearms
10             TEIXEIRA V. COUNTY OF ALAMEDA

    Based on this guidance, Teixeira identified a suitable
rental property at 488 Lewelling Boulevard in unincorporated
Alameda County.3 Teixeira obtained a survey that showed,
based on door-to-door measurements,4 that the property was
more than 500 feet from any disqualifying property under the
Zoning Ordinance. Teixeira began arranging with the
landlord to lease the Lewelling Boulevard property and to
make the modifications necessary to transform the space into
a gun store compliant with all state and federal regulations.

    Teixeira then applied to the Alameda County Community
Development Agency for a Conditional Use Permit for his
planned store. Staff of the Alameda County Community
Development Agency Planning Department (“Planning
Department”) prepared a report for the West County Board of
Zoning Adjustments (“Zoning Board”) on Teixeira’s
application. The staff report made the following findings:
there was a public need for a licensed firearms dealer; the


dealer licenses required by federal and state law, (3) the applicant obtain
a firearms dealer license from Alameda County before commencing sales,
(4) the premises fully comply with applicable building, fire, and other
technical codes, and (5) the applicant has provided sufficient detail
regarding intended compliance with California penal code requirements
for safe storage of firearms and ammunition at the premises. Id.
     3
       The parties and record variously locate 488 Lewelling Boulevard in
San Lorenzo (an unincorporated area of the County), Ashland (another
unincorporated area of the County), and San Leandro (an incorporated city
in the County). The parties are agreed, however, that the property is
located somewhere in unincorporated Alameda County.
     4
      Teixeira maintains that the County informed him that, for purposes
of compliance with the 500-foot rule, measurements should be taken from
the closest door of the intended store to the front door of any disqualifying
property.
               TEIXEIRA V. COUNTY OF ALAMEDA                           11

proposed use was compatible with other land uses and
transportation in the area; and a gun shop at the proposed site
would not adversely affect the health or safety of persons
living and working in the vicinity. The staff report also
found, however, that the site of the proposed gun shop did not
satisfy the Zoning Ordinance’s distance requirements,
because it was approximately 446 feet from two residential
properties in different directions. The staff report’s distance
calculation was based on measurement from the closest
exterior wall of the proposed gun shop to the property lines
of the disqualifying properties. The staff report thus
recommended denying Teixeira’s permit application.

    The Zoning Board held a public hearing on Teixeira’s
Conditional Use Permit application. Teixeira appeared at the
hearing and offered testimony in support of his application;
neighborhood residents also appeared, some testifying in
support of the application and others in opposition.

    After the hearing, the Planning Department issued a
revised staff report. That report acknowledged the ambiguity
in the Zoning Ordinance regarding how the 500 feet should
be measured for the purpose of determining compliance. The
report nevertheless concluded that the proposed gun store
location was less than 500 feet from the property line of the
closest residentially zoned district, whether measured from
the exterior wall, front door, or property line of the proposed
gun shop.5 The Planning Department staff therefore again


    5
      The County rejected Teixeira’s suggestion that the distance should
be measured from the proposed site to the closest door of a dwelling in the
residentially zoned district, rather than to the closest property line of a
residential district. The ordinance states that the property proposed for
firearm sales shall not be within five hundred feet of a “[r]esidentially
12            TEIXEIRA V. COUNTY OF ALAMEDA

recommended denying Teixeira a Conditional Use Permit and
variance.

    Notwithstanding this recommendation, the Zoning Board
passed a resolution granting Teixeira a variance from the
Zoning Ordinance and approving his application for a
Conditional Use Permit. The Zoning Board concluded that a
gun shop at the proposed location would not be detrimental
to the public welfare and warranted a variance in light of the
physical buffer created by a major highway between the
proposed site and the nearest residential district. The Zoning
Board also determined that there was a public need for a
licensed firearms retailer in the neighborhood.

    Shortly after the County granted Teixeira’s permit
application, the San Lorenzo Village Homes Association filed
an appeal challenging the Zoning Board’s resolution. Acting
through three of its members, the Board of Supervisors voted
to sustain the appeal, overturning the Zoning Board’s
decision and revoking the Conditional Use Permit.

    After the permit was revoked, Teixeira alleges, he was
unable to identify any property in unincorporated Alameda
County that satisfied the ordinance’s 500-foot rule and was
otherwise suitable—in terms of location, accessibility,
building security, and parking—for a gun shop. Teixeira later
commissioned a study to analyze the practical implications of
the Zoning Ordinance for opening a gun store in
unincorporated areas of the County. The study found it
“virtually impossible to open a gun store in unincorporated


zoned district,” foreclosing Teixeira’s proposal that the measurement
should be taken from the door of an actual dwelling. See Alameda Cty.,
Cal., Code § 17.54.131.
               TEIXEIRA V. COUNTY OF ALAMEDA                          13

Alameda County” that would comply with the 500-foot rule
“due to the density of disqualifying properties.”6

                                   B.

    Joined by institutional plaintiffs The Calguns Foundation,
Inc., Second Amendment Foundation, and California
Association of Federal Firearms Licensees, Inc., Teixeira
filed a complaint in federal district court challenging the
Board of Supervisors’ decision to deny him a variance and
Conditional Use Permit. The challenge was premised on due
process, equal protection, and Second Amendment grounds,
and alleged violations of Teixeira’s own rights as well as
those of his prospective customers. Alameda County filed a
motion to dismiss the complaint for failure to state a claim,
which the district court granted, with leave to amend;
Teixeira also filed a motion for a preliminary injunction,
which the district court denied. The plaintiffs thereupon filed
an amended complaint, which the district court likewise
dismissed for failure to state a claim, this time without leave
to amend.

    6
       As of 2009, the total population of unincorporated areas of
Alameda County was 142,166, approximately 9% of the total
County population of 1,556,657.                 See Alameda County
Community Development Agency, 2009 Population and Housing
Estimates for Alameda County and its Cities, Pub. No. 09-10 (May 2009),
http://www.co.alameda.ca.us/about/documents/AlaCtyPopHsng2009.pdf.
We take judicial notice of these undisputed facts regarding the County’s
population. See Fed. R. Evid. 201(b); Lee v. City of Los Angeles, 250 F.3d
668, 689 (9th Cir. 2001) (holding that a court may take judicial notice of
“matters of public record” that are not subject to reasonable dispute)
(internal quotation marks omitted). The unincorporated areas of Alameda
County are non-contiguous.         Teixeira’s proposed gun store—at
488 Lewelling Boulevard—would lie in an unincorporated sliver of land
between the incorporated cities of Hayward and San Leandro.
14             TEIXEIRA V. COUNTY OF ALAMEDA

    A three-judge panel of this court affirmed the district
court’s dismissal of Teixeira’s Equal Protection Clause
claims but reversed the district court’s dismissal of Teixeira’s
Second Amendment Claims, remanding for further
proceedings.7 See Teixeira v. County of Alameda, 822 F.3d
1047 (9th Cir. 2016). Judge Silverman dissented from the
Second Amendment holding. See id. at 1064 (Silverman, J.,
dissenting).

                                   II.

                                   A.

    The Second Amendment provides: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” U.S. Const. amend. II. As interpreted in recent
years by the Supreme Court, the Second Amendment protects
“the right of law-abiding, responsible citizens to use arms in
defense of hearth and home.” District of Columbia v. Heller,
554 U.S. 570, 635 (2008); see also McDonald v. City of
Chicago, 561 U.S. 742, 780 (2010) (“[O]ur central holding in
Heller [was] that the Second Amendment protects a personal
right to keep and bear arms for lawful purposes, most notably
for self-defense within the home.”).

     After Heller, this court and other federal courts of appeals
have held that the Second Amendment protects ancillary
rights necessary to the realization of the core right to possess
a firearm for self-defense. For example, we held in Jackson


     7
     Teixeira did not seek rehearing of the panel’s rejection of his Equal
Protection claims. We affirm the district court on that claim for the
reasons given in the panel opinion.
               TEIXEIRA V. COUNTY OF ALAMEDA                         15

v. City and County of San Francisco, 746 F.3d 953, 968 (9th
Cir. 2014), cert. denied, 135 S. Ct. 2799 (2015), that a
prohibition on the sale of certain types of ammunition
burdened the core Second Amendment right and so was
subject to heightened scrutiny. Jackson involved a challenge
by handgun owners to a San Francisco ordinance that
prohibited the sale of particularly lethal ammunition,
including hollow-point ammunition, within the City and
County of San Francisco. Id. at 958. We recognized in
Jackson that, although the Second Amendment “does not
explicitly protect ammunition . . . , without bullets, the right
to bear arms would be meaningless.” Id. at 967. Jackson thus
held that “‘the right to possess firearms for protection implies
a corresponding right’ to obtain the bullets necessary to use
them.” Id. (quoting Ezell v. City of Chicago, 651 F.3d 684,
704 (7th Cir. 2011)).8

    8
      Jackson went on to hold that the prohibition on the sale of hollow-
point ammunition “burden[ed] the core right of keeping firearms for self-
defense only indirectly” and insubstantially, because San Francisco
citizens were not precluded from using hollow-point ammunition in San
Francisco if obtained elsewhere, and because the ordinance applied only
to certain types of ammunition. 746 F.3d at 968. Applying intermediate
scrutiny, Jackson then held the ordinance did not violate the Second
Amendment, as the regulation of lethal ammunition was justified by the
legitimate and compelling government interest in reducing the fatality of
shootings. Id. at 970.

     Jackson also involved a challenge to a San Francisco ordinance that
required that handguns be stored in locked containers or disabled with
trigger locks when not carried on the person. Jackson, 746 F.3d at 958.
Jackson upheld that ordinance, holding (1) that the ordinance regulated
conduct falling within the scope of the Second Amendment, (2) but did
not place a substantial burden on core Second Amendment conduct and
therefore triggered only intermediate scrutiny, and (3) applying
intermediate scrutiny, the ordinance passed constitutional muster. Id. at
963–66.
16           TEIXEIRA V. COUNTY OF ALAMEDA

    Similarly, in Ezell v. City of Chicago (“Ezell I”), the
Seventh Circuit held that an ordinance banning firearm ranges
within the city of Chicago was not categorically unprotected
by the Second Amendment and so demanded constitutional
scrutiny. 651 F.3d at 704–06. Ezell I held that the Chicago
ordinance, coupled with a law requiring range training as a
prerequisite to obtaining a firearm permit, encroached on “the
right to maintain proficiency in firearms use, an important
corollary to the meaningful exercise of the core right to
possess firearms for self-defense.” Id. at 708. This core right
to possess firearms, Ezell I explained, “wouldn’t mean much
without the training and practice that make it effective.” Id.
at 704. Ezell I relied on Heller, which quoted an 1868 treatise
on constitutional law observing that “to bear arms implies
something more than the mere keeping; it implies the learning
to handle and use them.” Id. (quoting Heller, 554 U.S. at
617–18).

     As with purchasing ammunition and maintaining
proficiency in firearms use, the core Second Amendment
right to keep and bear arms for self-defense “wouldn’t mean
much” without the ability to acquire arms. Id.; see Jackson,
746 F.3d at 967. The Tennessee Supreme Court cogently
observed in 1871, interpreting that state’s constitution, that
“[t]he right to keep arms, necessarily involves the right to
purchase them, to keep them in a state of efficiency for use,
and to purchase and provide ammunition suitable for such
arms, and to keep them in repair.” Andrews v. State, 50 Tenn.
(3 Heisk.) 165, 178 (1871); see also Ill. Ass’n of Firearms
Retailers v. City of Chicago, 961 F. Supp. 2d 928, 930 (N.D.
Ill. 2014) (emphasis in original) (“[T]he right to keep and
bear arms for self-defense under the Second Amendment . . .
must also include the right to acquire a firearm, although that
acquisition right is far from absolute . . . .”).
             TEIXEIRA V. COUNTY OF ALAMEDA                    17

    We need not define the precise scope of any such
acquisition right under the Second Amendment to resolve this
case. Whatever the scope of that right, Teixeira has failed to
state a claim that the ordinance impedes Alameda County
residents from acquiring firearms.

                               B.

    “[V]endors and those in like positions have been
uniformly permitted to resist efforts at restricting their
operations by acting as advocates of the rights of third parties
who seek access to their market or function.” Craig v. Boren,
429 U.S. 190, 195 (1976). Teixeira, as the would-be operator
of a gun store, thus has derivative standing to assert the
subsidiary right to acquire arms on behalf of his potential
customers. See also Carey v. Population Servs., Int’l,
431 U.S. 678, 683 (1977); Ezell I, 651 F.3d at 693, 696
(supplier of firing-range facilities had standing to challenge
Chicago ordinance banning firing ranges on behalf of
potential customers).

    But Teixeira did not adequately allege in his complaint
that Alameda County residents cannot purchase firearms
within the County as a whole, or within the unincorporated
areas of the County in particular. To survive a Rule 12(b)(6)
motion to dismiss, a plaintiff must allege in the complaint
“enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We
assume the factual allegations in Teixeira’s complaint to be
true. See id. But “[c]onclusory allegations and unreasonable
18             TEIXEIRA V. COUNTY OF ALAMEDA

inferences . . . are insufficient to defeat a motion to dismiss.”
Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007).

    The operative complaint does not meet this standard with
regard to whether residents can purchase guns in the
County—or in unincorporated areas of the County—if they
choose to do so.9 Teixeira alleges in general terms that the
gun store he plans to open is necessary to enable his potential
customers to exercise their Second Amendment rights. The
complaint also states that the zoning ordinance amounts to a
complete ban on new gun stores in unincorporated Alameda
County because, according to a study commissioned by
Teixeira, “there are no parcels in the unincorporated areas of
Alameda County which would be available for firearm retail
sales.”

    Whatever the standard governing the Second Amendment
protection accorded the acquisition of firearms,10 these vague


     9
      We note that Jackson suggests that the proper inquiry regarding
accessibility may not be limited to a particular jurisdiction. Jackson held
that although San Francisco’s prohibition on the sale of hollow-point
ammunition burdens core Second Amendment rights, it does so only
indirectly, because a local resident “is not precluded from using the
hollow-point bullets in her home if she purchases such ammunition
outside of San Francisco’s jurisdiction.” 746 F.3d at 968.
     10
        “In Heller, the Supreme Court did not specify what level of scrutiny
courts must apply to a statute challenged under the Second Amendment,”
although the Court did “indicate that rational basis review is not
appropriate.” United States v. Chovan, 735 F.3d 1127, 1137 (9th Cir.
2013), cert. denied, 135 S. Ct. 187 (2014) (citing Heller, 554 U.S. at 628
n.27). In this Circuit, we have likewise not identified a uniform standard
of scrutiny that applies to regulations that burden the Second Amendment,
either generally or as to particular categories of regulations. We have
instead held that “the level of scrutiny should depend on (1) ‘how close
               TEIXEIRA V. COUNTY OF ALAMEDA                           19

allegations cannot possibly state a claim for relief under the
Second Amendment.          The exhibits attached to and
incorporated by reference into the complaint, which we may
consider, see United States v. Ritchie, 342 F.3d 903, 908 (9th
Cir. 2003), demonstrate that Alameda County residents may
freely purchase firearms within the County.11 As of
December 2011, there were ten gun stores in Alameda
County.12 Several of those stores are in the non-contiguous,
unincorporated portions of the County. In fact, Alameda
County residents can purchase guns approximately 600 feet
away from the proposed site of Teixeira’s planned store, at a
Big 5 Sporting Goods store.

     Ezell v. City of Chicago (“Ezell II”), 846 F.3d 888 (7th
Cir. 2017), involved an entirely different situation with regard
to the availability of a gun-related service to county residents.
Chicago’s zoning regulations at issue in that case so “severely
limit[ed] where shooting ranges may locate” that “no publicly
accessible shooting range yet exist[ed] in Chicago.” Id. at
894. (emphasis added). As a result, the zoning regulations,
“though not on their face an outright prohibition of gun
ranges, nonetheless severely restrict the right of Chicagoans


the law comes to the core of the Second Amendment right’ and (2) ‘the
severity of the law’s burden on the right.’” Id. at 1138 (quoting Ezell I,
651 F.3d at 703); see also Jackson, 746 F.3d at 960–61.
    11
       Throughout this opinion, when we refer to the complaint, we
include the supporting attachments.
    12
        As discussed, supra note 6, the unincorporated areas of Alameda
County are noncontiguous, and the site Teixeira selected for his gun shop
lies in a small unincorporated area adjacent to incorporated population
centers. The site is relatively distant from the less urban, less populated
parts of the County.
20              TEIXEIRA V. COUNTY OF ALAMEDA

to train in firearm use at a range.” Id. No analogous
restriction on the ability of Alameda County residents to
purchase firearms can be inferred from the complaint in this
case.

    The closest Teixeira comes to stating a claim that his
potential customers’ Second Amendment rights have been, or
will be, infringed is his allegation that the ordinance places “a
restriction on convenient access to a neighborhood gun store
and the corollary burden of having to travel to other, more
remote locations to exercise their rights to acquire firearms
and ammunition in compliance with the state and federal
laws.” But potential gun buyers in Alameda County
generally, and potential gun buyers in the unincorporated
areas around San Lorenzo in particular, do have access to a
local gun store just 600 feet from where Teixeira proposed to
locate his store. And if the Big 5 Sporting Goods store does
not meet their needs, they can visit any of the nine other gun
stores in the County as a whole, including the three other gun
stores in the unincorporated parts of the County.13

    In any event, gun buyers have no right to have a gun store
in a particular location, at least as long as their access is not


     13
        The complaint also alleges that current firearms retailers in the area
do not “meet customer needs and demands” and do not provide “the level
of personal service” that Teixeira’s proposed store would provide. No
case supports Teixeira’s suggestion that the Second Amendment not only
encompasses a right to acquire firearms but guarantees a certain type of
retail experience.

     In addition, counsel for Teixeira stated at oral argument that Big 5
Sporting Goods does not sell handguns. That allegation is not in the
complaint. Moreover, counsel for Teixeira did not contend that handguns
are not available for purchase at other stores in Alameda County.
               TEIXEIRA V. COUNTY OF ALAMEDA                             21

meaningfully constrained. See Second Amendment Arms v.
City of Chicago, 135 F. Supp. 3d 743, 754 (N.D. Ill. 2015)
(“[A] slight diversion off the beaten path is no affront to . . .
Second Amendment rights.”); cf. Whole Woman’s Health v.
Hellerstedt, 136 S. Ct. 2292, 2313 (2016), as revised (June
27, 2016) (“[I]ncreased driving distances do not always
constitute an ‘undue burden.’”); Midrash Sephardi, Inc. v.
Town of Surfside, 366 F.3d 1214, 1228 (11th Cir. 2004)
(holding that a zoning ordinance that limited churches and
synagogues to residential districts did not violate the
Religious Land Use and Institutionalized Persons Act
(RLUIPA) because “walking a few extra blocks” is not a
substantial burden).

    We recognized a similar principle in Jackson. After
recognizing that San Francisco’s ban on the sale of certain
particularly lethal ammunition did regulate conduct within the
scope of the Second Amendment, we held that the regulation
burdened the core right only indirectly, in part because
handgun owners in San Francisco could freely obtain the
banned ammunition in other jurisdictions and keep it for use
within city limits. Jackson, 746 F.3d at 968. As Jackson
illustrates, the Second Amendment does not elevate
convenience and preference over all other considerations.14




    14
       Judge Bea’s dissent argues, post at 52, that we misread Chovan by
declining to apply constitutional scrutiny to the Ordinance unless it
“meaningfully” burdens the Second Amendment rights of would-be gun
buyers. Not so. There is no meaningful difference—that is, one that
matters—between failing to plead that “the ordinance meaningfully
inhibits residents from acquiring firearms within their jurisdiction,” infra,
and failing to plead that the ordinance actually or really burdens these
residents’ Second Amendment rights.
22             TEIXEIRA V. COUNTY OF ALAMEDA

    Moreover, Teixeira does not make any allegations about
how far his potential customers currently travel to purchase
firearms, or how much the proposed store would shorten
travel distances, if at all, or for whom. Nor does Teixeira
make any argument as to what distance necessarily impairs
Second Amendment rights.

    In sum, based on the allegations in the complaint,
Teixeira fails to state a plausible claim on behalf of his
potential customers that the ordinance meaningfully inhibits
residents from acquiring firearms within their jurisdiction.15
As Judge Silverman observed in his dissent from the panel
opinion, “[c]onspicuously missing from this lawsuit is any
honest-to-God resident of Alameda County complaining that
he or she cannot lawfully buy a gun nearby.” Teixeira,
822 F.3d at 1064 (Silverman, J., dissenting). Similarly
missing is any allegation by Teixeira that any “honest-to-God
resident of Alameda County . . . cannot lawfully buy a gun
nearby.” Id.

    In short, because the allegations in the complaint, read in
light of the attachments and judicially noticeable information
about the population and geography of Alameda County, do
not plausibly raise a claim of entitlement to relief, the district
court properly dismissed at the pleadings stage Teixeira’s
claim that the ordinance infringes the Second Amendment


     15
       Teixeira waived his right to amend the complaint. When the district
court asked whether he would like an opportunity to amend the pleadings,
counsel for Teixeira declined, noting “we have pled the sufficient facts.”
Moreover, the attachments to the complaint demonstrate that individuals
in unincorporated Alameda County can purchase guns from several retail
outlets, so any allegation that the ordinance poses a meaningful obstacle
to acquiring firearms would be implausible.
             TEIXEIRA V. COUNTY OF ALAMEDA                    23

rights of his potential customers. See Twombly, 550 U.S. at
556–58.

                               C.

    Teixeira also fails to state a claim for relief insofar as he
alleges that the ordinance interferes with the provision of
ancillary training and certification services in Alameda
County. Teixeira maintains that existing firearm retail
establishments in Alameda County do not meet “customer
needs and demands” with respect to personalized training and
instruction in firearms safety and operation, services Teixeira
planned to provide.

    The claim that the ordinance burdens his potential
customers’ Second Amendment rights to obtain necessary
firearms instruction and training is belied by the ordinance
itself. The Zoning Ordinance limits the location of premises
conducting “firearm sales.” Alameda Cty., Cal., Code
§ 17.54.131. It does not concern businesses providing
firearms instruction and training services. Accordingly, the
Zoning Ordinance would pose no obstacle if Teixeira wanted
to open a business at the proposed site on Lewelling
Boulevard to provide firearms instruction and training.

     This case is therefore entirely unlike the Ezell cases. The
ordinance in Ezell I expressly banned publicly accessible
firing ranges in the entire city of Chicago. 651 F.3d at 691.
The zoning ordinance in Ezell II, although not an outright
ban, so severely limited the potential locations for operating
a range that less than three percent of the city’s total acreage
was even theoretically available to site a range, and no range
yet existed in the city. 846 F.3d at 894. The ordinances in
those cases thus directly, and meaningfully, interfered with
24             TEIXEIRA V. COUNTY OF ALAMEDA

the ability of city residents to maintain firearms proficiency,
a right the Seventh Circuit found to be an “important
corollary” to the core right to bear arms. Ezell I, 651 F.3d at
708.

     No such interference can be shown in this case, as the
ordinance restricts the location of firearm sales, not training.
Teixeira thus fails to state a Second Amendment claim related
to the provision of ancillary firearms training and certification
services.

                                    D.

     Teixeira also suggests that, independent of the rights of
his potential customers, the Second Amendment grants him
a right to sell firearms. In other words, his contention is that
even if there were a gun store on every square block in
unincorporated Alameda County and therefore prospective
gun purchasers could buy guns with exceeding ease, he would
still have a right to establish his own gun store somewhere in
the jurisdiction. He alleges that the Zoning Ordinance
infringes on that right by making it virtually impossible to
open a new gun store in unincorporated Alameda County.16


     16
        The complaint does not address whether Teixeira could open a gun
store in an incorporated area in the vicinity of the proposed site, nor does
it allege that Teixeira has any particular reason for wishing to locate a
store in the unincorporated areas of the County (such as proximity to the
residence of the owners). Although a number of Alameda County
municipalities regulate the location of firearms sales, see, e.g., Oakland,
Cal., Mun. Code § 5.26.070(I), the complaint provides no information as
to whether there are viable locations in those municipalities or any others
in the County in which a new gun store could be located. Notably, 91% of
the County’s residents live in incorporated areas, see supra note 6. We
need not determine, however, whether the complaint plausibly alleges
              TEIXEIRA V. COUNTY OF ALAMEDA                          25

    We apply a two-step inquiry to examine Teixeira’s claim.
See Chovan, 735 F.3d at 1136. We first ask “whether the
challenged law burdens conduct protected by the Second
Amendment,” and, if so, we then determine the “appropriate
level of scrutiny.” Id.

    If we conclude that the ordinance imposes no “burden on
conduct falling within the scope of the Second Amendment’s
guarantee . . . our inquiry is complete,” United States v.
Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010), as a law that
“burdens conduct that falls outside the Second Amendment’s
scope, . . . passes constitutional muster.” Nat’l Rifle Ass’n of
Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms &
Explosives, 700 F.3d 185, 195 (5th Cir. 2012). See also
Peruta v. Cty. of San Diego, 824 F.3d 919, 939 (9th Cir.
2016) (en banc), cert. denied sub nom. Peruta v. California,
137 S. Ct. 1995 (2017) (“Because the Second Amendment
does not protect in any degree the right to carry concealed
firearms in public, any prohibition or restriction a state may
choose to impose on concealed carry . . . is necessarily
allowed by the Amendment.”).

    At the first step of the inquiry, “determining the scope of
the Second Amendment’s protections requires a textual and
historical analysis of the amendment.” Chovan, 735 F.3d at
1133; see also Ezell I, 651 F.3d at 701. Based on such an
analysis, we conclude that the Second Amendment does not
confer a freestanding right, wholly detached from any
customer’s ability to acquire firearms, upon a proprietor of a
commercial establishment to sell firearms. Commerce in


meaningful interference with Teixeira’s sale of firearms, as we conclude
that the Second Amendment does not independently protect the ability to
engage in gun sales.
26           TEIXEIRA V. COUNTY OF ALAMEDA

firearms is a necessary prerequisite to keeping and possessing
arms for self-defense, but the right of gun users to acquire
firearms legally is not coextensive with the right of a
particular proprietor to sell them.

    The Supreme Court in Heller was careful so to caution,
even while striking down a statute banning handgun
possession in the home: “[N]othing in our opinion should be
taken to cast doubt on . . . laws imposing conditions and
qualifications on the commercial sale of arms.” 554 U.S. at
626–27. These types of regulations, Heller explained, are
examples of “presumptively lawful regulatory measures.” Id.
at 627 n.26. Two years later, the Supreme Court repeated that
Heller “did not cast doubt on such longstanding regulatory
measures.” McDonald, 561 U.S. at 786. The Supreme
Court’s assurance in this regard guided our analysis in
Nordyke v. King, 681 F.3d 1041, 1044 (9th Cir. 2012) (en
banc), in which we upheld an Alameda County ordinance that
regulated the manner of displaying firearms at gun shows on
County property.

    Heller’s assurance that laws imposing conditions and
qualifications on the commercial sale of firearms are
presumptively lawful makes us skeptical of Teixeira’s claim
that retail establishments can assert an independent, free-
standing right to sell firearms under the Second Amendment.
The language in Heller regarding the regulation of “the
commercial sale of arms,” however, is sufficiently opaque
with regard to that issue that, rather than relying on it alone
to dispose of Teixeira’s claim, we conduct a full textual and
historical review.
               TEIXEIRA V. COUNTY OF ALAMEDA                           27

                                 i. Text

     We begin with text of the Second Amendment. See
Heller, 554 U.S. at 576. Nothing in the specific language of
the Amendment suggests that sellers fall within the scope of
its protection.

    After its introductory language,17 the Second Amendment
commands that “the right of the people to keep and bear
Arms, shall not be infringed.” U.S. Const. amend. II. That
language confers a right on the “people” who would keep and
use arms, not those desiring to sell them.

    The operative language—“keep” and “bear”—confirms
that focus. As Heller observed, “the most natural reading of
‘keep Arms’ . . . is to ‘have weapons.’” Heller, 554 U.S. at
582. And “bear arms” is naturally read to mean “wear, bear,
or carry . . . upon the person or in the clothing or in a pocket,
for the purpose . . . of being armed and ready for offensive or
defensive action in case of conflict with another person.” Id.
at 584 (omissions in original) (quoting Muscarello v. United
States, 524 U.S. 125, 143 (1998) (Ginsburg, J., dissenting)).
Nothing in the text of the Amendment, as interpreted
authoritatively in Heller, suggests the Second Amendment
confers an independent right to sell or trade weapons.



    17
      The introductory clause of the Second Amendment reads: ‘‘A well
regulated Militia, being necessary to the security of a free State . . . .”
U.S. Const. amend. II. Heller held that this clause “announces the purpose
for which the right was codified: to prevent elimination of the militia.”
554 U.S. at 599. That purpose reflected the widely held belief at the time
the Amendment was adopted that a “citizen militia . . . might be necessary
to oppose an oppressive military force if the constitutional order broke
down.” Id.
28           TEIXEIRA V. COUNTY OF ALAMEDA

    Second Amendment analogues in state constitutions
adopted during the founding period likewise expressly refer
to the right of the people to bear arms, nowhere suggesting in
their text that the constitutional protection extends to those
who would engage in firearms commerce. See, e.g., Pa.
Declaration of Rights, § XIII (1776) (“That the people have
a right to bear arms for the defence of themselves and the
state . . . .”); Mass. Const., Pt. First, art. XVII (1780) (“The
people have a right to keep and to bear arms for the common
defence.”); Ky. Const., art. XII, § 23 (1792) (“That the right
of the citizens to bear arms in defence of themselves and the
State shall not be questioned.”); Ohio Const., art. VIII, § 20
(1802) (“That the people have a right to bear arms for the
defence of themselves and the State . . . .”).

            ii. The Right to Bear Arms in Britain
                    and Colonial America

    The historical record confirms that the right to sell
firearms was not within the “historical understanding of the
scope of the [Second Amendment] right.” Jackson, 746 F.3d
at 959 (alteration in original) (quoting Heller, 554 U.S. at
625). The Supreme Court held in Heller that the Second
Amendment “codified a pre-existing right,” 554 U.S. at 592
(emphasis omitted), a “right inherited from our English
ancestors,” id. at 599 (internal quotation marks omitted).
Heller and later cases scrutinizing firearms restrictions thus
examined the nature of the right to bear arms in England,
colonial America, and during the Founding. See id. at
584–610; McDonald, 561 U.S. at 768–78; Peruta, 824 F.3d
at 929–39. Heller, McDonald, Peruta, and other cases
provide thorough historical accounts, so we do not repeat that
full history of the Second Amendment here. Instead, we
highlight the historical evidence that demonstrates that the
             TEIXEIRA V. COUNTY OF ALAMEDA                    29

right codified in the Second Amendment did not encompass
a freestanding right to engage in firearms commerce divorced
from the citizenry’s ability to obtain and use guns.

    We begin with a provision of the 1689 English Bill of
Rights “long . . . understood to be the predecessor to our
Second Amendment.” Heller, 554 U.S. at 593. With respect
to the right to bear arms, the English Bill of Rights provided
“[t]hat the subjects which are Protestants, may have Arms for
their Defence suitable to their Conditions, and as allowed by
Law.” 1 W. & M., ch. 2, § 7, in 3 Eng. Stat. at Large 441.
This right to “have arms for their [d]efence” was codified in
reaction to the Stuart kings’ systemic disarming of the
English people in the period leading up to the Glorious
Revolution. See Heller, 554 U.S. at 592–93. William
Blackstone, “whose works . . . constituted the preeminent
authority on English law for the founding generation,” Heller,
554 U.S. at 593–94 (internal quotation marks and citations
omitted), described the right announced in that declaration as
an “auxilliary right” designed to protect the primary rights of
“free enjoyment of personal security, of personal liberty, and
of private property.” 1 William Blackstone, Commentaries
on the Laws of England 139–40 (1765). Should these
primary rights be violated or attacked, Blackstone explained,
“the subjects of England are entitled, in the first place, to the
regular administration and free course of justice in the courts
of law; next to the right of petitioning the king and parliament
for redress of grievances; and lastly to the right of having and
using arms for self-preservation and defence.” Id. at 140.

    St. George Tucker, in the “most important early American
edition of Blackstone’s Commentaries,” Heller, 554 U.S. at
594, similarly described the English right to bear arms as a
necessary means of protecting personal liberties. The English
30           TEIXEIRA V. COUNTY OF ALAMEDA

Bill of Rights, Tucker observed, granted Englishmen “the
right of repelling force by force; because that may be
absolutely necessary for self-preservation, and the
intervention of the society on his behalf, may be too late to
prevent an injury.” 1 William Blackstone & St. George
Tucker, Blackstone’s Commentaries: With Notes of
Reference, to the Constitution and Laws, of the Federal
Government of the United States, and of the Commonwealth
of Virginia 145 (St. George Tucker ed., 1803).

    Blackstone’s and Tucker’s commentaries indicate that
both recognized the right to bear arms in England to have
been held by individual British subjects as a means to provide
for the preservation of personal liberties. Neither of these
authoritative historic accounts states or implies that the
English Bill of Rights encompassed an independent right to
engage in firearms commerce.

    As many historians and courts have observed, the right to
bear arms remained important in colonial America. “By the
time of the founding, the right to have arms had become
fundamental for English subjects.” Heller, 554 U.S. at 593.
Arms were considered an important means of protecting
vulnerable colonial settlements, especially from Indian tribes
resisting colonial conquest, and from foreign forces. See Saul
Cornell, The Early American Origins of the Modern Gun
Control Debate: The Right to Bear Arms, Firearms
Regulation, and the Lessons of History, 17 Stan. L. & Pol’y
Rev. 571, 579 (2006); Joyce Lee Malcolm, To Keep and Bear
Arms 139 (1994) (“Like the English militia, the colonial
militia played a primarily defencive role . . . . The dangers all
the colonies faced . . . were so great that not only militia
members but all householders were ordered to be armed.”).
At the same time, colonial governments substantially
             TEIXEIRA V. COUNTY OF ALAMEDA                   31

controlled the firearms trade. The government provided and
stored guns, controlled the conditions of trade, and financially
supported private firearms manufacturers. See Solomon K.
Smith, Firearms Manufacturing, Gun Use, and the
Emergence of Gun Culture in Early North America, 49th
Parallel, Vol. 34, at 6–8, 18–19 (2014).

    As scholars have noted, in light of the dangers the
colonies faced, “[t]he emphasis of the colonial governments
was on ensuring that the populace was well armed, not on
restricting individual stocks of weapons.” Malcolm, supra,
at 140. Historian Saul Cornell has observed that “[i]t would
be impossible to overstate the militia’s centrality to the lives
of American colonists. For Americans living on the edge of
the British Empire, in an age without police forces, the militia
was essential for the preservation of public order and also
protected Americans against external threats.” Saul Cornell,
A Well-Regulated Militia: The Founding Fathers and the
Origins of Gun Control in America 13 (2006). Governmental
involvement in the provision, storage, and sale of arms and
gunpowder is consistent with the purpose of maintaining an
armed militia capable of defending the colonies. That
purpose was later expressly recognized in the prefatory clause
to the Second Amendment.

    Notably, colonial government regulation included some
restrictions on the commercial sale of firearms. In response
to the threat posed by Indian tribes, the colonies of
Massachusetts, Connecticut, Maryland, and Virginia all
passed laws in the first half of the seventeenth century
making it a crime to sell, give, or otherwise deliver firearms
or ammunition to Indians. See Acts of Assembly, Mar. 1657-
8, in 1 William Waller Hening, The Statutes at Large: Being
a Collection of All the Laws of Virginia, from the First
32             TEIXEIRA V. COUNTY OF ALAMEDA

Session of the Legislature, in the Year 1619, at 441 (1823);
1 J. Hammond Trumbull, The Public Records of the Colony
of Connecticut, Prior to the Union with New Haven Colony,
May, 1665, at 49, 182 (1850); Assembly Proceedings,
February-March 1638/9, in Proceedings and Acts of the
General Assembly of Maryland, January 1637/8 - September
1664, at 103 (William Hand Browne, ed., 1883); Records of
the Governor and Company of the Massachusetts Bay in New
England 196 (Nathaniel B. Shurtleff, ed., 1853). At least two
colonies also controlled more generally where colonial
settlers could transport or sell guns. Connecticut banned the
sale of firearms by its residents outside the colony.
1 Trumbull, Public Records of the Colony of Connecticut,
138–39, 145–46. And under Virginia law, any person found
within an Indian town or more than three miles from an
English plantation with arms or ammunition above and
beyond what he would need for personal use would be guilty
of the crime of selling arms to Indians, even if he was not
actually bartering, selling, or otherwise engaging with the
Indians. Acts of Assembly, Mar. 1675–76, 2 William Waller
Hening, The Statutes at Large: Being a Collection of All the
Laws of Virginia, from the First Session of the Legislature, in
the Year 1619, at 336–37 (1823).18

    As Heller observed, during the 1760s and 1770s, in the
face of growing rebellion, the British Crown sought to disarm
the colonies. 554 US at 594; see 5 Acts of the Privy Council


     18
       Virginia law also provided that all persons were at “liberty to sell
armes and ammunition to any of his majesties loyall subjects inhabiting
this colony.” Laws of Va., Feb., 1676–77, Va. Stat. at Large, 2 Hening,
supra at 403. The liberty to sell arms to Virginians did not, however,
extend to sales to others, and so did not encompass a freestanding right to
sell arms, independent of citizens’ right to acquire them.
             TEIXEIRA V. COUNTY OF ALAMEDA                  33

of England § 305, at 401 (1774) (James Munro ed., 1912).
Colonial Americans reacted to the embargo by gathering arms
for their defense. The General Committee of South Carolina,
for example, adopted a resolution in 1774 recommending that
all persons immediately supply themselves with powder and
bullets, observing that “by the late prohibition of exporting
arms and ammunition from England, it too clearly appears a
design of disarming the people of America, in order the more
speedily to dragoon and enslave them.” 1 John Drayton,
Memoirs of the American Revolution from its Commencement
to the Year 1776, Inclusive; as Relating to the State of South-
Carolina: and Occasionally Referring to the States of North-
Carolina and Georgia 166 (1821) (internal quotation marks
omitted).

    The panel majority suggested that the Founders adopted
the Second Amendment in part because of the experience of
the British arms embargo. See Teixeira, 822 F.3d at 1054–55.
We agree that “[o]ur forefathers recognized that the
prohibition of commerce in firearms worked to undermine the
right to keep and to bear arms.” Id. at 1054. But the panel’s
conclusion that the Second Amendment therefore
independently protects the sale of firearms does not follow.
The British embargo and the colonists’ reaction to it suggest
only that the Founders were aware of the need to preserve
citizen access to firearms in light of the risk that a strong
government would use its power to disarm the people.

    Like the British right to bear arms, the right declared in
the Second Amendment of the U.S. Constitution was thus
“meant to be a strong moral check against the usurpation and
arbitrary power of rulers, and as a necessary and efficient
means of regaining rights when temporarily overturned by
usurpation.” Thomas M. Cooley, The General Principles of
34             TEIXEIRA V. COUNTY OF ALAMEDA

Constitutional Law in the United States of America 298 (3d
ed. 1898). Early American legislators and commentators
understood the Second Amendment and its state predecessors
as protecting Americans against tyranny and oppression.
They recognized that the availability of arms was a necessary
prerequisite to exercising the right to bear arms, as the British
arms embargo had made clear. Yet no contemporary
commentary suggests that the right codified in the Second
Amendment independently created a commercial entitlement
to sell guns if the right of the people to obtain and bear arms
was not compromised.

    These historical materials demonstrate that the right to
bear arms, under both earlier English law and American law
at the time the Second Amendment was adopted, was
understood to confer a right upon individuals to have and use
weapons for the purpose of self-protection, at least in the
home.19 The colonies regulated the sale of weapons to some
degree.

   In short, no historical authority suggests that the Second
Amendment protects an individual’s right to sell a firearm
unconnected to the rights of citizens to “keep and bear”
arms.20


     19
        We have not decided the degree to which the Second Amendment
protects the right to bear arms outside the home. See Peruta, 824 F.3d at
939 (“There may or may not be a Second Amendment right for a member
of the general public to carry a firearm openly in public. The Supreme
Court has not answered that question, and we do not answer it here.”).
     20
       The panel majority relied on a 1793 statement by Thomas Jefferson
for its conclusion that the Second Amendment included the freedom to
both purchase and sell arms: “[o]ur citizens have always been free to
make, vend, and export arms. It is the constant occupation and livelihood
               TEIXEIRA V. COUNTY OF ALAMEDA                           35

    We emphasize that in many circumstances, there will be
no need to disentangle an asserted right of retailers to sell
firearms from the rights of potential firearm buyers and
owners to acquire them, as the Second Amendment rights of
potential customers and the interests of retailers seeking to
sell to them will be aligned. As we have noted, firearms
commerce plays an essential role today in the realization of
the individual right to possess firearms recognized in Heller.
But restrictions on a commercial actor’s ability to enter the
firearms market may also, as here, have little or no impact on
the ability of individuals to exercise their Second Amendment
right to keep and bear arms. Teixeira alleges that Alameda
County’s zoning ordinance effectively bars him from opening
a new gun store in an unincorporated area of the County. But
he does not—and, given the number of gun stores in the
County as a whole and in the unincorporated areas, as well as
the geography of the County and the distribution of people
within it, likely cannot21—allege that residents are
meaningfully restricted in their ability to acquire firearms.

    Our conclusion that the Second Amendment does not
confer a freestanding right to sell firearms is fully consistent
with Heller, which closely examined the historical record and
concluded that, at its core, the Second Amendment protects
“the right of law-abiding, responsible citizens to use arms in


of some of them.” Teixeira, 822 F.3d at 1055 (alteration in original)
(quoting Thomas Jefferson, 3 Writings 558 (H.A. Washington ed., 1853)).
But that was a factual statement—albeit an imprecise one, as we have
shown—not a prescriptive one. Jefferson’s observation does not support
the conclusion that the Founders understood the right to sell arms was to
be independently protected by the Second Amendment.
     21
        Again, Teixeira has waived any right to amend his complaint in this
litigation, see supra note 15.
36           TEIXEIRA V. COUNTY OF ALAMEDA

defense of hearth and home.” 554 U.S. at 635. Later cases
have also examined firearms restrictions with respect to the
burden on a potential gun owner or user, even when the
challenge is brought by a commercial actor engaged in
supplying arms or related services. In Ezell II, for example,
the Seventh Circuit held that Chicago’s restrictions on
shooting range locations caused a Second Amendment injury
because it “severely limit[ed] Chicagoans’ Second
Amendment right to maintain proficiency in firearm use via
target practice at a range,” not because a range operator has
any protected interest in operating a shooting range in the
city. 846 F.3d at 890.

    Similarly, in a suit brought by firearms dealers and
residents challenging a Chicago ordinance that banned
“virtually all sales and transfers of firearms inside the City’s
limits,” the District Court for the Northern District of Illinois
examined the burden imposed by the sales prohibition on
“law-abiding residents who want to exercise their Second
Amendment right,” not on firearms dealers. Ill. Ass’n of
Firearms Retailers, 961 F. Supp. 2d at 940, 942; see also
Nat’l Rifle Ass’n, 700 F.3d at 199–204 (examining whether a
ban on firearms sales to minors burdened conduct protected
by the Second Amendment by examining the burden on
minors’ rights to acquire firearms, not the burden on sellers).

    Our holding does not conflict with United States v.
Marzzarella. Marzzarella cautioned that if there were a
categorical exception from Second Amendment scrutiny for
all laws imposing conditions on the commercial sale of
firearms, “it would follow that there would be no
constitutional defect in prohibiting the commercial sale of
firearms.” 614 F.3d at 92 n.8. Marzzarella rightly observed
that in contemporary society, permitting an overall ban on
             TEIXEIRA V. COUNTY OF ALAMEDA                    37

gun sales “would be untenable under Heller,” id., because a
total prohibition would severely limit the ability of citizens to
acquire firearms. Marzzarella did not consider a situation in
which the right of citizens to acquire and keep arms was not
significantly impaired, yet commercial retailers were
claiming an independent right to engage in sales.

    Finally, Teixeira invokes an analogy to First Amendment
jurisprudence for his contention that the Second Amendment
independently protects commercial sellers of firearms,
suggesting that gun stores are in the same position as
bookstores, print shops, and newspapers. The analogy fails.
If Teixeira were a bookseller aiming to open up shop in
Alameda County, the fact that there were already ten other
booksellers indeed would not matter. But he is a gun seller,
and for reasons explained below, that changes the
constitutional calculus.

     First, the language of the Second Amendment is specific
as to whose rights are protected and what those rights are,
while the First Amendment is not. Compared to the Second
Amendment’s declaration, after an announcement of its
purpose in the introductory clause, that a right of “the people”
to “keep and bear Arms, shall not be infringed,” the First
Amendment’s command that “Congress shall make no law
. . . abridging the freedom of speech, or of the press” is far
more abstract. And, whereas the Second Amendment
identifies “the people” as the holder of the right that it
guarantees, the First Amendment does not state who enjoys
the “freedom of speech,” nor does it otherwise specify or
narrow the right.

   Second, the Supreme Court has long recognized that
speech necessarily entails communication with other
38           TEIXEIRA V. COUNTY OF ALAMEDA

people—with listeners. See Talley v. California, 362 U.S. 60,
64 (1960) (“[S]uch [a] . . . requirement would tend to restrict
freedom to distribute information and thereby freedom of
expression.”); Hill v. Colorado, 530 U.S. 703, 716 (2000)
(“The right to free speech, of course, includes the right to
attempt to persuade others to change their views . . . .”).
Merely protecting one’s right to speak without more—to
lecture in vacant auditoriums or in remote forests, or to write
pamphlets without being permitted to hand them out—would
assuredly not satisfy the First Amendment.

    Selling, publishing, and distributing books and other
written materials is therefore itself expressive activity.
Sellers, publishers, and distributors of such materials
consequently have freestanding rights under the First
Amendment to communicate with others through such
protected activity. The Supreme Court so observed in Smith
v. California, 361 U.S. 147, 150 (1959), stating that “the free
publication and dissemination of books and other forms of the
printed word furnish very familiar applications of the[]
constitutionally protected freedoms [of speech and of the
press].” The right to express one’s views, orally and in
writing, that is protected by the First Amendment thus
necessarily entails reaching an audience, including through
the distribution of written material. See id. “Liberty of
circulating is as essential to th[e] freedom [of the press] as
liberty of publishing . . . .” Lovell v. City of Griffin, 303 U.S.
444, 452 (1938) (quoting Ex parte Jackson, 96 U.S. 727, 733
(1877)).

    The circulation and distribution of expression, in turn,
often necessitates retail transactions by booksellers and other
merchants, as free speech often isn’t free in the monetary
sense. As the Supreme Court has noted, “virtually every
               TEIXEIRA V. COUNTY OF ALAMEDA                            39

means of communicating ideas in today’s mass society
requires the expenditure of money. The distribution of the
humblest handbill or leaflet entails printing, paper, and
circulation costs.” Buckley v. Valeo, 424 U.S. 1, 19 (1976).
In light of this commercial reality, the fact that “the
dissemination [of books and other forms of the printed word]
takes place under commercial auspices” does not remove
those forms of communication from First Amendment
protection. Smith, 361 U.S. at 150.

    In short, bookstores and similar retailers who sell and
distribute various media, unlike gun sellers, are themselves
engaged in conduct directly protected by the First
Amendment. They are communicating ideas, thoughts, and
other forms of expression to those willing to hear or read
them. Unlike gun sellers, they are “not in the position of
mere proxies arguing another’s constitutional rights.”
Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 64 n.6 (1963).

    So, for example, if Teixeira wanted to sell books and
magazines rather than ammunition and magazines, the
existence of ten other bookshops in Alameda County—or on
a single street in Alameda County—that could sell his
potential customers the same material would be irrelevant to
his claimed right to distribute and sell books. The First
Amendment grants him the right to speak and disseminate
ideas, not merely his customers the right to hear them.22 But


    22
       See Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council,
Inc., 425 U.S. 748, 757 n.15 (1976) (“We are aware of no general
principle that freedom of speech may be abridged when the speaker’s
listeners could come by his message by some other means . . . .”). Though
Virginia State Board dealt with the right of listeners to hear particular
speech, the Court identified it as “reciprocal” to the right of the speaker.
40             TEIXEIRA V. COUNTY OF ALAMEDA

Teixeira sells guns instead of books, and the act of selling
firearms is not part or parcel of the right to “keep and bear
arms.” Yet Teixeira is asserting the right to sell guns no
matter how many other gun stores there are in the
jurisdiction.

    Here, the gun sellers are instead in an analogous position
to medical providers in the Fourteenth Amendment context.
When medical providers have challenged laws restricting the
distribution of contraceptives and provision of abortions,
courts consistently examine whether the challenged laws
burden their patients’ right to access reproductive health
services, not whether the laws burden any putative right of
the provider. See Whole Woman’s Health, 136 S. Ct. at
2312–13, 2316 (in suit brought by abortion providers,
examining whether admitting privileges and surgical center
requirements imposed on health providers burdened a
woman’s choice to obtain a pre-viability abortion); Carey,
431 U.S. at 684–89 (striking down a statute forbidding the
distribution of certain contraceptives because the statute
constrained a woman’s choice of whether to have a child);
Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846,
886–87 (1992) (examining regulations on abortions with
regard to the burden imposed on women seeking abortions).23


Id. at 757. It follows that the speaker’s right is undiminished by the
availability of other people merchandising the same ideas and messages.
     23
      The same principle applies in the Sixth Amendment context. The
Sixth Amendment provides a criminal defendant the right to an attorney
in criminal proceedings, but does not confer upon any attorney a
corresponding right to represent a defendant (much less to do so for a fee).
 See Faretta v. California, 422 U.S. 806, 819–20 (1975) (“The Sixth
Amendment does not provide merely that a defense shall be made for the
accused; it grants to the accused personally the right to make his defense.
                TEIXEIRA V. COUNTY OF ALAMEDA                             41

Never has it been suggested, for example, that if there were
no burden on a woman’s right to obtain an abortion, medical
providers could nonetheless assert an independent right to
provide the service for pay.

    As we have demonstrated, the Second Amendment does
not independently protect a proprietor’s right to sell
firearms.24 Alameda County’s Zoning Ordinance, to the
extent it simply limits a proprietor’s ability to open a new gun
store, therefore does not burden conduct falling within the
Amendment’s scope and is “necessarily allowed by the




It is the accused, not counsel, who must be ‘informed of the nature and
cause of the accusation,’ who must be ‘confronted with the witnesses
against him,’ and who must be accorded ‘compulsory process for
obtaining witnesses in his favor.’ . . . The counsel provision supplements
this design. It speaks of the ‘assistance’ of counsel, and an assistant,
however expert, is still an assistant. The language and spirit of the Sixth
Amendment contemplate that counsel, like the other defense tools
guaranteed by the Amendment, shall be an aid to a willing defendant
. . . .”). Counsel do have their own right not to have their speech restricted
when making legal arguments and giving clients advice, but that right
derives from the First, not the Sixth, Amendment. See, e.g., Legal Servs.
Corp. v. Velazquez, 531 U.S. 533, 548 (2001).
    24
        Our conclusion is consistent with the Fourth Circuit’s determination
in its unpublished decision in United States v. Chafin, 423 F. App’x 342,
344 (4th Cir. 2011), that no historical authority “suggests that, at the time
of its ratification, the Second Amendment was understood to protect an
individual’s right to sell a firearm” (emphasis in original). See also Mont.
Shooting Sports Ass’n v. Holder, No. CV-09-147-DWM-JCL, 2010 WL
3926029, at *21 (D. Mont. Aug. 31, 2010) (“Heller said nothing about
extending Second Amendment protection to firearm manufacturers or
dealers. If anything, Heller recognized that firearms manufacturers and
dealers are properly subject to regulation by the federal government under
existing federal firearms laws.”).
42           TEIXEIRA V. COUNTY OF ALAMEDA

Amendment.” Peruta, 824 F.3d at 939; see also Marzzarella,
614 F.3d at 89.

     AFFIRMED.



OWENS, Circuit Judge, concurring:

     I join all but Part II.D of the majority opinion. In my
view, we need not decide whether the Second Amendment
guarantees the right to sell firearms. It is enough that Heller
left intact “laws imposing conditions and qualifications on the
commercial sale of arms.” District of Columbia v. Heller,
554 U.S. 570, 626–27 (2008); see also McDonald v. City of
Chicago, 561 U.S. 742, 786 (2010) (“We made it clear in
Heller that our holding did not cast doubt on such
longstanding regulatory measures[.]”). The ordinance at issue
here falls within that category of “presumptively lawful
regulatory measures,” Heller, 554 U.S. at 627 n.26, and
plaintiffs therefore “cannot state a viable Second Amendment
claim.” Nordyke v. King, 681 F.3d 1041, 1044 (9th Cir. 2012)
(en banc). As the dissent to the original panel decision put it,
all “we’re dealing with here is a mundane zoning dispute
dressed up as a Second Amendment challenge.” Teixeira v.
County of Alameda, 822 F.3d 1047, 1064 (9th Cir. 2016)
(Silverman, J., dissenting).
              TEIXEIRA V. COUNTY OF ALAMEDA                         43

TALLMAN, Circuit Judge, concurring in part and dissenting
in part:

    I concur in the majority’s decision to affirm the district
court’s dismissal of the Second Amendment facial challenge.
Majority Op. II. A–C. However, I respectfully dissent from
the dismissal of the constitutional challenge as applied to
Teixeira. Majority Op. II. D. The majority’s analysis of the
Second Amendment challenge to locating a full-service gun
shop in an unincorporated area of Alameda County, which I
will call San Lorenzo, substantially interferes with the right
of its customers to keep and bear arms. The impact of this
county ordinance on the fundamental rights enshrined in the
Second Amendment cannot be viewed in a vacuum without
considering gun restrictions in California as a whole. I fear
today’s decision inflicts yet another wound on our precious
constitutional right.

    Teixeira’s facial Second Amendment challenge fails
because appellants cannot demonstrate that the zoning
ordinance is unconstitutional in all of its applications. United
States v. Salerno, 481 U.S. 739, 745 (1987). Notably,
Teixeira did not allege that none of the existing gun stores in
the county can comply with the ordinance.1 The district court
properly dismissed the facial challenge to Alameda County’s
zoning ordinance.



    1
       The complaint concedes and its attachments state that there is at
least one such store that has complied with the Alameda County ordinance
and sells firearms to county residents. Manzarek v. St. Paul Fire &
Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008) (“We need not
accept as true conclusory allegations that are contradicted by documents
referred to in the complaint.”).
44           TEIXEIRA V. COUNTY OF ALAMEDA

    Teixeira, however, has the better argument on the as-
applied challenge. Teixeira alleges that the restrictive zoning
rules in the ordinance make it virtually impossible to open a
new, full-service gun store in unincorporated Alameda
County, and that makes it very difficult for individuals who
wish to exercise their Second Amendment rights to obtain,
maintain, and comply with the burdensome California state
and federal laws which govern acquisition, ownership,
carrying, and possession of firearms protected by the Second
Amendment. Teixeira should be permitted to engage in
further fact-finding to test whether the ordinance meets at
least intermediate scrutiny in establishing its challenge.

    We have adopted a two-step inquiry: (1) “whether the
challenged law burdens conduct protected by the Second
Amendment and (2) if so, . . . to apply an appropriate level of
scrutiny.” United States v. Chovan, 735 F.3d 1127, 1136–37
(9th Cir. 2013). Step One asks whether the conduct falls
outside the historical scope of the Second Amendment. If so,
the claim fails. To make this determination we ask:
(1) whether the regulation is one of the “presumptively lawful
regulatory measures” identified in District of Columbia v.
Heller, 554 U.S. 570, 627 n.26 (2008), or (2) “whether the
record includes persuasive historical evidence establishing
that the regulation at issue imposes prohibitions that fall
outside the historical scope of the Second Amendment.”
Jackson v. City and Cty. of San Francisco, 726 F.3d 953, 960
(9th Cir. 2014). If neither of these are met, then the law falls
within the historical scope of the Second Amendment and the
analysis proceeds to Step Two.

    Under Step Two the appropriate level of scrutiny is
determined by examining how closely the law comes to the
core of the burdened Second Amendment right and the
            TEIXEIRA V. COUNTY OF ALAMEDA                  45

severity of that burden. Chovan, 735 F.3d at 1138. First, we
must determine if Alameda County’s ordinance is a
“presumptively lawful regulatory measure” as identified in
Heller. 554 U.S. at 627 n. 26. The majority properly notes
that the Supreme Court’s language is “opaque,” but declines
to clarify this precedent for our circuit. Majority Op. at 26.
In Heller, the Court declared “nothing in our opinion should
be taken to cast doubt on longstanding . . . laws imposing
conditions and qualifications on the commercial sale of
arms.” 554 U.S. at 626–27. These are “presumptively lawful
regulatory measures.” Id. at 627 n.26.

    As I read the footnote, “longstanding regulatory
measures” refers to congressional measures that regulate the
sale of firearms, such as the validity of the Federal Firearms
Act, its implementing regulations, and the Bureau of Alcohol,
Tobacco, Firearms and Explosives’ historical enforcement of
sales, exchanges, and prohibitions on dealing in certain types
of firearms and with potential customers. McDonald v. City
of Chicago, 561 U.S. 742, 777 (2010). Justice Scalia’s
footnote in Heller could not have been addressing county
ordinances meant to restrict firearm acquisition and
possession as much as a local government can get away with.
The record here establishes beyond cavil the animus of the
Alameda County Board of Supervisors to Second
Amendment rights. I agree with Judge Bea that the Alameda
County ordinance does not fall within the Heller categories
and does not earn its presumption of lawfulness. See Bea
dissent at pp. 58–61.

    Nevertheless, even if we found that the ordinance fell
within the Heller categories and was “presumptively lawful,”
that presumption is subject to rebuttal. Teixeira should have
been permitted to return to the district court to conduct
46             TEIXEIRA V. COUNTY OF ALAMEDA

discovery and “rebut this presumption by showing the
regulation does have more than a de minimis effect upon his
[claimed Second Amendment] right.” Heller v. District of
Columbia, 670 F.3d 1244, 1273 (D.C. Cir. 2011) (Heller II).

    Second, if a law does not fit within the language of
Heller, the court determines if a challenged regulation
prohibits conduct that was traditionally protected by the
Amendment. Jackson, 746 F.3d at 960. The majority
concludes “the Second Amendment does not confer a free
standing right, wholly detached from any customer’s ability
to acquire firearms, upon a proprietor of a commercial
establishment to sell firearms.” Majority Op. at 25. Maybe
so.

    But we need not find a freestanding right to sell firearms.
Rather, the ability of lawful gun owners to find a reasonably
available source to buy, service, test, and properly license
firearms is an attendant right to the fundamental right to bear
arms.2 The majority properly notes that the “Second
Amendment protects ancillary rights necessary to the
realization of the core right to possess firearms for self-
defense,” but fails to apply that protection here to ensure the
ordinance imposes no unreasonable restrictions on the right


     2
      I disagree with the majority’s assumption that the existing federally
licensed gun stores elsewhere in the county offer the full range of services
Teixeira proposed to offer in San Lorenzo. The West County Board of
Zoning Adjustments approved a variance for Teixeira’s location and stated
that “Unincorporated Alameda County currently has four (4) licensed
firearms sales business [sic].” Merely possessing such a license tells us
nothing about whether the licensee sells only long guns, handguns, or
ammunition.      Nor can we tell whether gunsmithing services,
training/education classes, a target range, or anything else attends mere
possession of the license at each location.
               TEIXEIRA V. COUNTY OF ALAMEDA                         47

to lawfully acquire and maintain firearms for the defense of
hearth and home. Majority Op. at 14.

    We found in Jackson that a regulation which
“eliminate[ed] a person’s ability to obtain or use
ammunition” was subject to heightened scrutiny because it
had the potential to make “it impossible to use firearms for
their core purpose.” 746 F.3d at 967. We face an analogous
situation. The Alameda County zoning ordinance precludes
Teixeira from opening a new gun store in San Lorenzo. The
lawful sale of arms to qualified people who wish to acquire
and keep them for employment (e.g., police officers and
security guards), self-defense, hunting, target shooting,
protection of commercial occupations—such as carrying
valuables like diamonds, protection of business premises, or
other such legal purposes—need freedom to purchase and
maintain the very arms they have the right to bear. Without
the ability to establish reasonable locations that sell and
service these arms, the ordinance “make[s] it impossible to
use firearms for their core purpose” of self-defense. Id. As
applied here, the ordinance potentially renders the right to
bear arms meaningless. When considered in combination
with similar burdensome regulations by other San Francisco
Bay Area cities and counties, local officials do not need to
explicitly ban firearms to block gun owners from reasonable
access to gun stores.3 Cf. Ill. Ass’n of Firearms Retailers v.
City of Chicago, 961 F. Supp. 2d 928 (N.D. Ill. 2014)



    3
       And it is no answer, as my colleagues suggested in Jackson, that
while San Francisco could ban the sale of hollow point ammunition
(carried by many law enforcement officers), putative purchasers could
simply buy their ammunition elsewhere and bring it back to San Francisco
since it was not illegal to possess hollow point rounds. 746 F.3d at 968.
48           TEIXEIRA V. COUNTY OF ALAMEDA

(striking down an ordinance seeking to prohibit all firearms
sales).

    The ability to acquire guns and ammunition, and to keep
them in operable condition, is “indispensable to the
enjoyment” of the fundamental right to bear arms as much as
access to a shooting range. Ezell v. City of Chicago, 651 F.3d
684, 704 (7th Cir. 2011); Richmond Newspapers v. Virginia,
448 U.S. 555, 579 (1980). Judge O’Scannlain’s scholarly
opinion for our panel in this case explains why this is true.
See 822 F.3d 1047, 1053–56 (9th Cir. 2016).

    All would agree that a complete ban on the sale of
firearms and ammunition would be unconstitutional. History
supports the view that the Second Amendment must
contemplate the right to sell firearms if citizens are to enjoy
the core, fundamental right to own and possess them in their
homes. Chovan, 735 F.3d at 1133. The majority recounts
that states historically imposed criminal sanctions for giving
or selling arms to the Indians. Majority Op. at 31. They urge
this is evidence that the right to sell arms was not implicated
by the Second Amendment. However, this merely reiterates
the longstanding prohibition on the sale of firearms to certain
forbidden persons acknowledged in Heller. At the time such
discriminatory laws were adopted, the fledgling Nation was
treating our ancestral inhabitants as if they were convicted
felons or illegal aliens, who today are still banned by law
from possessing or acquiring firearms. 18 U.S.C. § 924;
27 C.F.R. § 478.32.

    In light of the British embargo on the sale of arms in 1774
to prevent the Colonists from resisting the tyranny of King
George III, it is understandable that the Framers would want
to protect not only the right to bear arms, but
               TEIXEIRA V. COUNTY OF ALAMEDA                           49

correspondingly, the right to sell and acquire them. See
David B. Kopel, How the British Gun Control Program
Precipitated the American Revolution, 6 CHARLESTON L.
REV. 286 (2012). Throughout history and to this day the sale
of arms is ancillary to the right to bear arms.4

    Based upon the Second Amendment’s text and history,
the Alameda County ordinance imposes prohibitions that may
indeed fall within the scope of Second Amendment
protection. Therefore, we must reach Step Two and ask
whether the ordinance unduly interferes with the right to
acquire and possess firearms for self-defense. So long as the
ordinance does not unduly impede that right, it will ultimately
pass constitutional muster. But plaintiffs are entitled to try to
establish evidence through discovery to support their
plausible claim. Teixeira has stated sufficient grounds,
which, if supported by such discovery, may well undermine
the nexus between the means chosen and the ends sought
when examined under the lens of at least intermediate
scrutiny.

    Today’s decision perpetuates our continuing infringement
on the fundamental right of gun owners enshrined in the
Second Amendment. We cannot analyze constitutional rights
in a vacuum; instead, we must analyze the totality of the
impact of gun control regulations like these—local, state, and
federal—in determining how severely the fundamental liberty
protected by the Second Amendment is being burdened. In
states like California, that burden is becoming substantial in


    4
        “Our citizens have always been free to make, vend, and export arms.
It is the constant occupation and livelihood of some of them.” Teixeira v.
County of Alameda, 822 F.3d 1047, 1055 (9th Cir. 2016) (quoting Thomas
Jefferson, 3 Writings 558 (H.A. Washington ed., 1853)).
50             TEIXEIRA V. COUNTY OF ALAMEDA

light of continuing anti-gun legislation5 and our decisions
upholding such laws. See Chovan, 735 F.3d 1127 (9th Cir.
2013); Jackson, 746 F.3d 953 (9th Cir. 2014) (upholding an
ordinance requiring handguns inside the home to be stored in
locked containers or disabled with a trigger lock when not
being carried on the person); Peruta v. Cty. of San Diego,
824 F.3d 919 (9th Cir. 2016) (en banc), cert. denied, 137 S.
Ct. 1995 (2017) (holding the Second Amendment does not
protect the right to carry a concealed weapon in public where
the sheriff’s policy required “good cause” to obtain permits
to do so, and refused applicants who could offer no
justification beyond claiming the need for self-defense);
Silvester v. Harris, 843 F.3d 816 (9th Cir. 2016) (upholding
a 10-day waiting period for purchasers who already had a
concealed-carry permit and already cleared a background
check); Nordyke v. King, 681 F.3d 1041 (9th Cir. 2012)
(upholding an Alameda County ordinance that regulates the
sale of firearms at gun shows).

    Our cases continue to slowly carve away the fundamental
right to keep and bear arms. Today’s decision further
lacerates the Second Amendment, deepens the wound, and
resembles the Death by a Thousand Cuts.




     5
       Peruta v. Cty. of San Diego outlines part of California’s
“multifaceted statutory scheme regulating firearms.” 824 F.3d 925–26; see
also Cal. Penal Code Pt. 6, T. 4 (regulating firearms generally); see also
Cal. Penal Code Pt. 6, T. 4, D. 5 (regulating the carrying of firearms in
California).
            TEIXEIRA V. COUNTY OF ALAMEDA                 51

BEA, Circuit Judge, dissenting:

   The Second Amendment right to “keep and bear arms”
would not mean much unless one could lawfully purchase
and use arms. Section 17.54.131 of the Alameda County
Ordinance Code (the “Ordinance”) targets firearm stores; it
prohibits them within 500 feet of residences.

    When a government regulation affects one’s right to
purchase and use a firearm, it may be challenged as impeding
the exercise of the Second Amendment right. To determine
the validity of such a regulation, we turn to Supreme Court
and Ninth Circuit precedents for guidance.

    Those precedents require we first determine whether the
regulation—here, the Alameda ordinance—burdens the right
granted by the Second Amendment. If it does, we next
examine whether there is a specific governmental interest to
be served to justify the burden. If there is, we then measure
how severely the right is burdened, to see how much judicial
scrutiny into the workings of the regulation is required.

    The majority opinion short-circuits this process by
making two errors. First, it holds that the Alameda ordinance
does not “meaningfully” burden the right to purchase and use
firearms because other gun stores are nearby Appellants’
proposed location. Second, it holds that Appellants have no
Second Amendment rights to sell firearms. I’ll deal with
these two errors in turn.

                             I.

   In rejecting the panel opinion’s conclusion that the
Ordinance burdens the right to buy guns, today’s majority
52             TEIXEIRA V. COUNTY OF ALAMEDA

does not deny that such a right exists. Rather, it concludes
only that Appellants fail sufficiently to allege a violation of
that right because there are other gun sellers near the location
of their proposed gun store, including a Big 5 Sporting Goods
store just 600 feet away.

    For the majority, a challenge to the Alameda Ordinance
requires that the Ordinance be not just a burden to the
exercise of Second Amendment rights, but a “meaningful[],”
Majority Op. 21, or “substantial,” Majority Op. 22, burden
before any type of judicial scrutiny, beyond the very
permissive “rational review” standard, be applied. This
requirement misreads our precedent in United States v.
Chovan, 735 F.3d 1127 (9th Cir. 2013) in two ways. First,
Chovan did not require the burden to be “meaningful” or
“substantial” to proceed to the second step in the analysis, the
“severity” of the burden. It required only that the right be
burdened. Second, Chovan explicitly required the “severity”
of the burden to be examined at its second step, as necessary
to choose the level of judicial scrutiny to be applied. Id. at
1138.

    Here, when read in the light most favorable to
Appellants,1 the first amended complaint does allege a burden
on their prospective customers’ Second Amendment rights:2



     1
       See Gladstone Realtors v. Village of Bellwood, 441 U.S. 91, 109
(1979) (on a motion to dismiss, “[w]e . . . construe the complaint in favor
of the complaining party” (internal quotation marks and ellipses omitted)).
     2
      The complaint alleges that “a full service gun store located in San
Lorenzo,” of the kind contemplated by Appellants, “would be a success,
in part, because existing retail establishments . . . do not meet customer
needs and demands.” Specifically, the existing “general sporting good
              TEIXEIRA V. COUNTY OF ALAMEDA                          53

It alleges a burden on the ability of those prospective
customers to obtain training, repairs, and other gun-related
services at the same location at which they buy their firearms.
Teixeira v. County of Alameda, 822 F.3d 1047, 1056 (9th Cir.
2016); see also Ezell v. City of Chicago, 651 F.3d 684,
696–97 (7th Cir. 2011) (rejecting Chicago’s argument that its
ban on firearms ranges passed constitutional muster because
residents could travel outside the city to satisfy their needs
elsewhere, explaining that “[t]he pertinent question is whether
the Second Amendment prevents the City Council from
banning firing ranges everywhere in the city; that ranges are
present in neighboring jurisdictions has no bearing on this
question”). Just as Chicago could not outlaw target ranges in
Chicago, Alameda County could not outlaw combined
firearm sales, training, licensure, smithy and storage services
in the unincorporated areas of Alameda County.

    In rejecting this burden, the majority concludes that the
Second Amendment does not guarantee a particular “retail
experience” to a gun buyer. See Majority Op. 20 n.13. This
characterization of the services to be offered by Appellants
pooh-poohs the alleged needs and demands of the firearm
buyers to meet those several needs and demands at a single
gun store. The majority assumes there is no advantage gained,
nor burden lessened, to firearm customers in the exercise of
their Second Amendment rights in being able to receive
training, establish licensure to possess firearms, obtain smithy
and maintenance services, and deposit firearms all in one
place. But combining the sales of products with services
necessary for their use is not merely a “retail experience”; it
is an essential form to meet the “needs and demands” of


stores” do not provide “personalized training and instruction in firearm
safety and operation” as well as “arms and ammunition.”
54           TEIXEIRA V. COUNTY OF ALAMEDA

customers. See Venkatesh Shankar, Leonard L. Berry, and
Thomas Dotzel, A Practical Guide to Combining Products
and Services, Harvard Business Review (November 2009)
(“These days, many firms are trying to mix products with
services in an effort to boost revenue and balance cash
flows. . . . Such offerings are commonplace—think Apple
(the iPod product combined with the iTunes service) and
Xerox (copiers and printers bundled with maintenance or
customer support services).”). Would it be a burden for a
burglary victim to be required to make an actionable crime
report separately at City Hall, the Hall of Justice and the local
police station, rather than call “911?” Or would the majority
simply tell the burgled homeowner that he wasn’t burdened
by having to visit three municipal offices because he wasn’t
entitled to a particular “citizen’s experience?”

    The burden exists and was sufficiently alleged. The
proper analysis under Chovan is as to the severity of the
burden. But of course, if one were to admit that a “burden”
existed as to the customers’ Second Amendment rights, one
would have to consider the severity of such burden under an
intermediate or strict scrutiny test, rather than the permissive
“rational review” standard invoked by the majority opinion.
And that judicial scrutiny the majority opinion avoids
altogether by erroneously, in my view, finding that the
customers’ Second Amendment rights were not
“meaningfully” burdened.

   Were one to find that yes, the customers’ Second
Amendment rights were at least lightly burdened, under
Chovan intermediate scrutiny would have to be employed to
analyze the validity of Alameda County’s actions. The first
              TEIXEIRA V. COUNTY OF ALAMEDA                          55

question would be whether the County has a “substantial”3
governmental interest in prohibiting gun stores to be located
within 500 feet of residences. What could that substantial
interest be?

     The majority (albeit perhaps inadvertently) supplies the
answer in its first sentence: “to preserve the health and safety
of its residents.” Majority Op. 7; see also Teixeira, 822 F.3d
at 1060–61 (recognizing that one of the Ordinance’s asserted
purposes was “protecting public safety and preventing harm
in populated, well-traveled, and sensitive areas”). There are
two problems with invoking this “health and safety” claim as
a “substantial governmental interest” to justify the red-lining
of Appellants’ gun store.

    First, Appellants’ complaint clearly alleges that even the
County doesn’t believe such purported justification; thus it is
pretextual. See Romer v. Evans, 517 U.S. 620, 632 (1996)
(holding that a regulation “lack[ed] a rational relationship to
legitimate state interests” because “its sheer breadth is so
discontinuous with the reasons offered for it that the
amendment seems inexplicable by anything but animus
toward the class it affects”); U.S. Dep’t of Agriculture v.
Moreno, 413 U.S. 528, 534 (1973) (“[A] bare . . . desire to
harm a politically unpopular group cannot constitute a
legitimate governmental interest.”). The complaint recounts
the “adoptive admissions and/or undisputed facts regarding
the [Alameda County Community Development Agency]



    3
      See Jackson, 746 F.3d at 965 (identifying “the first prong of
intermediate scrutiny review” as an inquiry into “whether the
government’s stated objective is significant, substantial, or important”
(emphasis added)).
56           TEIXEIRA V. COUNTY OF ALAMEDA

Planning Department’s findings.” Among those admissions
and undisputed facts, we find:

       “Will the use [the proposed gun store], if
       permitted, under all circumstances and
       conditions of this particular case, materially
       affect adversely the health or safety of persons
       residing or working in the vicinity, or be
       materially detrimental to the public welfare or
       injurious to property or improvements in the
       neighborhood?”

The County answers: “No.” As is said in Spain, “Mas claro,
ni el agua” (Not even water could be clearer). This admission
by the County calls into question whether the Ordinance
would pass even the “rational review” test, redolent as it is in
deference to government regulation. It is much less likely that
the health and safety of Alameda residents can be stated with
a straight face as a “substantial” or “compelling” justification
for the regulation as is required under the intermediate
scrutiny test. No sociological study is needed to assert that
gun buyers and gun sellers constitute a “politically unpopular
group” in Alameda County within the meaning of Moreno.
That the vote to deny Appellants’ variance was purely
political, and not based on an independent finding of danger
to citizens, is confirmed by the record’s utter lack of even the
most minimal explanation for the Supervisors’ vote.

    Second, there is nothing in the record which intimates that
locating a gun store within 500 feet of a residence creates any
risk to the residents. The employees of a gun store are all
background checked. The purchasers must prove proper
backgrounds to buy. Our “intermediate scrutiny”
jurisprudence requires some type of proof of risk of the harm
             TEIXEIRA V. COUNTY OF ALAMEDA                      57

the government seeks to prevent to justify its prohibitive
regulation. Thus, in Chovan statistical studies of recidivism
in domestic violence offenders provided the proof of a
substantial governmental health and safety interest in
prohibiting domestic violence misdemeanants from
possessing firearms. Chovan, 735 F.3d at 1140–41. Likewise,
in Jackson, a legislative finding that “hollow-point bullets are
designed to tear larger wounds in the body by flattening and
increasing in diameter on impact” was sufficient to establish
that a ban on the sale of such ammunition furthered San
Francisco’s asserted interest of “reducing the fatality of
shootings.” Jackson, 746 F.3d at 969 (internal quotation
marks omitted); see also Ezell, 651 F.3d at 709 (rejecting
Chicago’s argument that “firing ranges create the risk of
accidental death or injury and attract thieves wanting to steal
firearms” because the city had “produced no empirical
evidence whatsoever and rested its entire defense of [its]
range ban on speculation about accidents and theft”).

    Here, as in Ezell, the majority merely speculates that the
proximity of guns, in a gun store, threatens the County
residents’ health and safety. The County doesn’t even
speculate. Not only do the Planning Department of the
County’s Community Development Agency and the West
County Board of Zoning Adjustments categorically deny that
the threat exists, but ironically, it is just the other way around:
As noted in the panel’s now-vacated decision, it is precisely
in residences where the core Second Amendment right to
keep and bear arms is most pronounced and protected. See
Teixeira, 822 F.3d at 1061. The closer the store to residences,
the easier for residents to buy guns and the safer the
residences.
58           TEIXEIRA V. COUNTY OF ALAMEDA

    In sum, this case does not present merely a “zoning
dispute” dressed up in Second Amendment garb. Id. at 1064
(Silverman, J., dissenting). If there were a zoning measure of
general application to bar retail stores of any kind within 500
feet of residences to lower traffic or noise, we wouldn’t be
here. But when law-abiding citizens are burdened in the
exercise of their Second Amendment rights to purchase
firearms and train, license, and maintain them for their self-
defense, the Government must justify its actions by proving
the existence of a substantial governmental interest and that
its regulation is reasonably tailored to achieve such
interest—the intermediate scrutiny test. See Jackson, 746
F.3d at 965. That, it has not done.

                              II.

    The panel opinion persuasively lays out the historical
evidence demonstrating that the right to sell firearms is “part
and parcel of the historically recognized right to keep and to
bear arms.” See Teixeira, 822 F.3d at 1054–56 (citing, inter
alia, a law in colonial Virginia providing for the “liberty to
sell armes and ammunition to any of his majesties loyall
subjects inhabiting this colony”; Thomas Jefferson’s
observation in 1793 that “our citizens have always been free
to make, vend, and export arms”; and an 1871 Tennessee
Supreme Court decision which recognized that “the right to
keep arms, necessarily involves the right to purchase them”
(internal quotation marks, brackets, and citations omitted)).
I will not rehash that historical evidence here.

    Instead, I will address the majority’s assertion that the
language of District of Columbia v. Heller, 554 U.S. 570
(2008), is “opaque” regarding the Second Amendment’s
application to “conditions and qualifications on the
             TEIXEIRA V. COUNTY OF ALAMEDA                   59

commercial sale of firearms.” Majority Op. 26. In my view,
Heller’s language is perfectly clear: such regulations are
“presumptively lawful” only if they are “longstanding.”
Heller, 554 U.S. at 626–27; see also Teixeira, 822 F.3d at
1056–58.

    In Heller, the Supreme Court recognized for the first time
that the Second Amendment protects “an individual right to
keep and bear arms.” Heller, 554 U.S. at 595. The Court then
said the following about the scope of that right:

       Although we do not undertake an exhaustive
       historical analysis today of the full scope of
       the Second Amendment, nothing in our
       opinion should be taken to cast doubt on
       longstanding prohibitions on the possession of
       firearms by felons and the mentally ill, or
       laws forbidding the carrying of firearms in
       sensitive places such as schools and
       government buildings, or laws imposing
       conditions and qualifications on the
       commercial sale of arms.

Id. at 626–27 (emphasis added). Then, in a footnote, the
Court added: “We identify these presumptively lawful
regulatory measures only as examples; our list does not
purport to be exhaustive.” Id. at 627 n.26 (emphasis added).

    In my view, the County cannot avail itself of the italicized
limitations for “longstanding . . . laws imposing conditions
and qualifications on the commercial sale of arms,” because
it has failed to carry its burden of establishing that the
Ordinance is “longstanding” or is in a class of longstanding
prohibitions as to the location of firearms sales and services
60           TEIXEIRA V. COUNTY OF ALAMEDA

in particular. Indeed, the County has offered no evidence
demonstrating that the Ordinance is the kind of regulation
which Americans would have seen as permissible at the time
of the adoption of the Second Amendment. See Teixeira,
822 F.3d at 1058. Though the majority has unearthed its own
historical narrative to that effect, see Majority Op. 28–34,
none of those materials were presented by the County to the
district court or in the County’s brief on appeal.

    There can be no doubt that evidence the regulations are
“longstanding” is required to claim Heller’s carve-out for
“presumptively lawful” “conditions and qualifications on the
commercial sale of arms.” In the above-quoted passage from
Heller, the object of the preposition “on” in the phrase “cast
doubt on” is a disjunctive parallel construction: “longstanding
prohibitions on the possession of firearms by felons and the
mentally ill, or laws forbidding the carrying of firearms in
sensitive places such as schools and government buildings, or
laws imposing conditions and qualifications on the
commercial sale of arms.” Thus, under the series-qualifier
canon, the adjective “longstanding” applies to each phrase
within the parallelism—including “laws imposing conditions
and qualifications on the commercial sale of arms.” See
Antonin Scalia and Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 147–151 (West 2012).

    True, if the adjective “longstanding” describes “laws
imposing conditions and qualifications on the commercial
sale of arms,” rather than qualifying that phrase, then
historical evidence would not be necessary to claim the carve-
out. But this reading is untenable, because then any law
“imposing conditions and qualifications on the commercial
sale of arms” would be “longstanding”—even if it were
invented and enacted yesterday. “Longstanding” therefore
             TEIXEIRA V. COUNTY OF ALAMEDA                   61

tells us which “laws imposing conditions and qualifications
on the commercial sale of arms” are “presumptively lawful,”
and the County has failed to demonstrate that the Ordinance
falls within this category. See also Teixeira, 822 F.3d at 1058
(“That the Nation’s first comprehensive zoning law did not
come into existence until 1916, while not dispositive,
provides at least some evidence that Alameda County’s
Conditional Use Permit requirement is not heir to a
longstanding class of historical prohibitions or regulations.”).
Thus, neither the historical evidence nor the language of
Heller supports the majority’s conclusion that the Second
Amendment offers no protection against regulations on the
sale of firearms.

   I respectfully dissent.